Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 1 of 12 PAGEID #: 956



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

SCOTT LEE BRAUN, et al.,                                :
                                                        :        Case No. 2:19-cv-05050; 20-cv-3052
               Plaintiffs,                              :
                                                        :        Chief JUDGE ALGENON L. MARBLEY
       v.                                               :
                                                        :        Magistrate Judge Kimberly A. Jolson
COULTER VENTURES, LLC d/b/a,                            :
ROGUE FITNESS, et al.,                                  :
                                                        :
               Defendants.                              :

                                             OPINION & ORDER

                                        I.       INTRODUCTION

        This matter is before the Court on Plaintiffs Scott Lee Braun, Robert E. Hessler, Allen D.

Bishop III, Marcellus Murray, and Larry Benn’s Motion for Conditional Certification and Court-

Supervised Notice to Potential Opt-in Plaintiffs, under the Fair Labor Standards Act (“FLSA”).

(ECF No. 63). Defendants oppose, on the ground that Plaintiff has not shown any common control

among the various Defendants sufficient to establish that Plaintiff was similarly situated to other

putative class members. (Doc. 65 at 1). Plaintiffs further move to strike Defendants’ Notice of

Supplemental Authority. (ECF No. 73).

        For the reasons set forth herein, Plaintiff’s Motion for Conditional Certification and Court-

Supervised Notice is GRANTED WITH MODIFICATIONS. (ECF No. 63). This order

supersedes and VACATES this Court’s previous order, to the extent inconsistent with this order.

(ECF No. 70). Plaintiffs’ Motion to Strike is DISMISSED AS MOOT. (ECF No. 73). Defendants’

Motion for Leave to file Surreply Instanter is DENIED. (ECF No. 80).1



1
 Thus, in Bishop v. Coulter Ventures, No. 20-cv-3052 (S.D. Ohio filed June 15, 2020), the pending motions in that
case will be disposed of as follows: (1) the Motion to Strike is DISMISSED AS MOOT, (ECF No. 17); and (2) the
Motion for Leave to File Surreply Instanter is DENIED, (ECF No. 19).


                                                       1
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 2 of 12 PAGEID #: 957




                                     II.     BACKGROUND
       Plaintiffs brought the present collective action pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., the Ohio Minimum Fair Wage Standards Act, Ohio Revised

Code Chapter 4111, et seq. (“Fair Wage Act”), and the Ohio Prompt Payment Act. (ECF Nos. 1,

14, 44). Defendant Rogue Fitness manufactures strength and conditioning equipment, and its

Columbus facility consists of management offices, a warehouse and manufacturing facility, and a

retail store. (ECF No. 65 at 2).

       Initially, Plaintiffs sought conditional certification of the following class:

       All current or former non-exempt employees in Defendants’ warehouse, customer service,
       and/or manufacturing divisions and employed during the past three years who were paid
       from the beginning of their shift until the end of their shift despite being clocked in more
       than seven (7) minutes prior to their shift and/or remaining clocked in more than seven (7)
       minutes after their scheduled shift end time.

(ECF No. 63) (emphasis added).

       After reviewing Defendants’ motion in opposition, however, Plaintiffs conceded an

“evidentiary vacuum” and seek conditionally to certify the following class instead:

       All current or former non-exempt employees in Defendants’ warehouse and/or
       manufacturing divisions and employed during the past three years who were paid from the
       beginning of their shift until the end of their shift despite being clocked in more than seven
       (7) minutes prior to their shift and/or remaining clocked in more than seven (7) minute
       after their scheduled shift end time.

(ECF No. 66 at 1). In other words, Plaintiffs at first sought conditional certification of three

categories of employees—Warehouse, Customer Service, and Manufacturing divisions—but they

now only seek certification of those in the Warehouse and Manufacturing divisions.

       Upon arrival to Defendants’ facilities, Named Plaintiffs allege, the employees clocked in

by holding their identification badges up to one of the time clock devices located at the near front

entryway of the building, the loading docks, or the assembly area. (Id. at 4). Plaintiffs allege that

Defendants’ policy and practice of requiring the Plaintiffs to clock-in and begin working prior to

                                                  2
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 3 of 12 PAGEID #: 958




the start of their shift without pay violates the FLSA. (Id.). Thus, they ask this Court to: (1)

conditionally certify the proposed collective FLSA class; (2) implement a procedure whereby

Court-approved Notice of Plaintiff’s FLSA claims is sent via U.S. mail and e-mail; and (3) require

Defendants, within fourteen days of this Court’s order, to identify all potential opt-in Plaintiffs.

       Defendant opposes conditional certification, arguing that Plaintiffs have not met the burden

of showing they are similarly situated to all putative collective-action class members. (ECF No.

65 at 8-18). Even if the Court grants Plaintiffs’ Motion for Conditional Certification, Defendants

oppose Plaintiffs’ proposed opt-in notice procedure and thus request an order that the parties must

work together to develop a revised notice plan. (Id. at 18-19).

                                III.    STANDARD OF REVIEW

       The FLSA allows an employee to maintain an action on behalf of herself “and other

employees similarly situated.” 29 U.S.C. § 216(b). The Act establishes two requirements for a

representative FLSA action against an employer: “(1) the plaintiffs must actually be ‘similarly

situated,’ and (2) all plaintiffs must signal in writing their affirmative consent to participate in the

action.” Snelling v. ATC Healthcare Services, Inc., No. 2:11-CV-983, 2012 WL 6042839, at *2

(S.D. Ohio Dec. 4, 2012) (quoting Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir.

2006)). The distinct “opt-in” structure of § 216(b) heightens the need for employees to “reciev[e]

accurate and timely notice concerning the pendency of the collective action.” Hoffman-La Roche

Inc. v. Sperling, 493 U.S. 165, 170 (1989). The statute therefore vests district courts with

“discretion to implement 29 U.S.C. § 216(b) . . . by facilitating notice to potential plaintiffs.” Id.

at 169. The decision conditionally to certify a class, and thereby facilitate notice, is thus “within

the discretion of the trial court.” Snelling, 2012 WL 6042839 at *2 (citing Hoffman-La Roche,

493 U.S. at 169).



                                                   3
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 4 of 12 PAGEID #: 959




        Accordingly, the Sixth Circuit has “upheld a two-step procedure for determining whether

an FLSA case should proceed as a collective action.” Heibel, 2012 WL 4463771, at *2 (citations

omitted). First, at the “initial notice” stage, before discovery has occurred, the Court “determine[s]

whether to conditionally certify the collective class and whether notice of the lawsuit should be

given to putative class members.” Id. (quotation omitted). The second stage of the FLSA collective

action analysis occurs once discovery is complete, when “the defendant may file a motion to

decertify the class if appropriate to do so based on the individualized nature of the plaintiff’s

claims.” Heibel, 2012 WL 4463771 at *2 (quotation omitted).

        Whether Plaintiff’s suit may proceed as a collective action pursuant to FLSA at this stage,

then, depends on a showing that potential class members are “similarly situated.” Comer, 454 F.3d

at 546. The FLSA does not explicitly define the term “similarly situated,” and neither has the Sixth

Circuit. Wade v. Werner Trucking Co., 2012 WL 5373311, at *4 (S.D. Ohio Oct. 31, 2012) (citing

O'Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009)). Although the Sixth

Circuit has declined to “create comprehensive criteria for informing the similarly situated

analysis,” it has held that FLSA plaintiffs may proceed collectively in cases where “their claims

[are] unified by common theories of defendants’ statutory violations, even if the proofs of these

theories are inevitably individualized and distinct.” O’Brien, 575 F.3d at 585. “Thus, similarly

situated class members under [the] FLSA are those whose causes of action accrued in

approximately the same manner as those of the named plaintiffs.” Lewis, 789 F. Supp. 2d at 868.

In short, at this first stage, “the plaintiff must show only that ‘his position is similar, not identical

to the positions held by the putative class members.’” Comer, 454 F.3d at 546-47 (quoting

Pritchard v. Dent Wizard Int’l, 210 F.R.D. 591, 595 (S.D. Ohio 2001)). The Court considers that




                                                   4
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 5 of 12 PAGEID #: 960




issue “using a fairly lenient standard, and typically [the determination] results in conditional

certification of a representative class.” Id. (quotation omitted).

                                   IV.     LAW & ANALYSIS
                             A. Motion for Leave to File Sur-Reply

       Defendants filed a motion for leave to file sur-reply to Plaintiffs’ Motion to Certify Class.

(ECF No. 80). Defendants contend that a surreply is necessary in light of newly discovered

evidence that would render complicated the task of identifying all non-exempt employees under

the proposed certified class. Plaintiffs respond that Defendants have not shown good cause to file

a surreply as required under Local Rule 7.2(a)(2). They allege that Defendants have not raised new

facts but instead continue their “whack-a-mole defense.” (Id.).

       The Local Rules for the Southern District of Ohio provide for memoranda in opposition

and replies to such memoranda. The Local Rules also prohibit “additional memoranda beyond

those enumerated . . . except upon leave of court for good cause shown.” S.D. Ohio Civ. R.

7.2(a)(2). As this Court noted in Streeter v. Adaptasoft, Inc., No. 2:17-cv-01125, 2018 WL

4030546, at *3, 2018 U.S. Dist. LEXIS 143247, at *7 (S.D. Ohio Aug. 23, 2018) (Marbley, J):

       While the Court’s Local Civil Rules do not define good cause, “this Court has consistently
       held that in order for a party to be given permission to file a sur-reply, the reply brief must
       raise new grounds that were not presented as part of the movant’s initial motion.” Comtide
       Holdings, LLC v. Booth Creek Mgmt. Corp., No. 2:07-cv-1190, 2010 U.S. Dist. LEXIS
       114665, 2010 WL 4117552, at *4 (S.D. Ohio Oct. 19, 2010) (citations omitted). The Local
       Civil Rules also provide that “[e]vidence used to support a reply memorandum shall be
       limited to that needed to rebut the positions argued in memoranda in opposition.” S.D.
       Ohio Civ. R. 7.2(d).

Id.

       In particular, Defendants have determined that the task of identifying all non-exempt

employees in Rogue Fitness’s warehouse and/or manufacturing divisions over the past three years

who ever “clocked in more than seven (7) minutes prior to their shift and/or remaining clocked in


                                                  5
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 6 of 12 PAGEID #: 961




more than seven (7) minute[s] after their scheduled shift end time” will take approximately 1,450

hours – almost a full year of full-time work – to complete. Defendants explain that they did not

have sufficient information to understand previously that Plaintiffs’ definition of the proposed

class would present.

       Plaintiffs oppose, contending that Defendants’ motion is an effort to raise a completely

new argument which they failed to raise initially in their Opposition to Plaintiffs’ initial Motion

for Conditional Certification. What is more, Defendants proposed “good cause” for being granted

such leave is the supposed difficulty that will ensue from their self-constructed narrow view of

how to manage Plaintiffs’ proposed conditional class, Plaintiffs argue. Plaintiffs also fear granting

of the Leave to File Surreply would result in prejudice, as the statute of limitations for the putative

class continues to run until members of the putative class can ultimately opt-in, consequently

favoring Defendants’ position. Plaintiffs urge this Court to reject the supplemental authority and

order Defendants to notify all of its employees in the departments conditionally certified during

the relevant time period, allowing them to self-select based on their hours and ability to prove at

trial that Defendants required them to be at work before and after their shit to perform duties

integral to their primary duties.

       Finding that Plaintiffs’ concerns of prejudice outweigh Defendants’ administrative

concerns concerning identifying class members, Defendants Motion for Leave to File a Surreply

is DENIED.

                                    B. Similarly Situated Analysis

   Plaintiffs seek FLSA conditional certification with respect to the following subclass:

    All current or former non-exempt employees in Defendants’ warehouse and/or manufacturing
divisions and employed during the past three years who were paid from the beginning of their shift
until the end of their shift despite being clocked in more than seven (7) minutes prior to their shift
and/or remaining clocked in more than seven (7) minutes after their scheduled shift end time.

                                                  6
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 7 of 12 PAGEID #: 962




(ECF No. 66 at 1).

       Plaintiffs argue that they have met the requirements for FLSA conditional certification

because named Plaintiffs and the putative opt-in Plaintiffs share a common experience, namely,

that every non-exempt hourly worker—regardless of job title—completed integral, indispensable,

and unpaid work before and after the scheduled shift. (Id. at 11). In other words, Plaintiffs allege

that it was Defendants’ common business practice to compensate employees based on their

scheduled times, rather than time worked. (ECF No. 63 at 11). Plaintiffs add that although each of

Defendants’ departments has different job titles and job duties, all the Plaintiffs are similarly

situated as every non-exempt hourly worker regardless of the division completed integral,

indispensable, unpaid work before and after the scheduled shift, even though the employees

tracked their actual hours worked by clocking in, as it was Defendants’ common business practice

solely to compensate employees based on their scheduled times. (Id.).

       Defendants counter that Plaintiffs and the putative class members are not similarly situated.

(ECF No 65). Because Plaintiffs originally sought certification of three classes of employees,

including those in the Customer Service Division, much of Defendant’s response in opposition

focused on the Customer Service Division. In particular, Defendants contended that while the

proposed class purports to include employees from the Rogue Fitness’s Customer Service division,

Plaintiffs themselves only worked in the Warehouse and Assembly divisions. (Id. at 1). None of

them performed any of the pre- or post-shift tasks that are performed by employees in the Customer

Service division, nor do any of them know through personal knowledge what purported tasks are

performed in that division, how much time it takes to perform such tasks, how that division

operates, and whether and the extent to which any tasks performed in that division are similar to

or different from any tasks performed in the divisions in which the Plaintiffs themselves worked.

                                                 7
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 8 of 12 PAGEID #: 963




(Id. at 2). Thus, as a legal matter, Defendants argue that conditional certification is inappropriate

because the Named Plaintiffs are not similarly situated to the putative conditional class. (ECF No.

65 at 6). Defendants further object because Plaintiffs have not produced any evidence that the

current or former employees who worked in the Customer Service division believe that their own

performance of such tasks constituted “work,” whether they were compensated for such tasks, or

whether they are interested in joining this lawsuit. As a result, Defendants contend that there is no

evidence that Plaintiffs are similarly situated in any material way to the employees in Customer

Service division that Plaintiffs seek to represent. (Id. at 2).

        Plaintiffs object to Rogue’s characterization of the job duties as vastly different. The

Defendants’ characterization, Plaintiffs contend, obscures the controlling legal standard—i.e.,

each warehouse and manufacturing employee may have secured or returned different equipment,

received unique instructions, or shared uncommon information, but all of those employees were

subject to the same uniform payroll policy and practice. For example, all employees, regardless of

job duties, had to arrive before their scheduled shift and remain afterwards.

        In addition to the allegations in the pleadings, Plaintiffs submitted to the Court seven

declarations, purporting to demonstrate that the Named Plaintiffs are similarly situated to the

Putative Opt-In Plaintiffs as each worked for Defendants as non-exempt employees, all were paid

in the same manner, and all complete integral, indispensable, unpaid work before and after the

start of their scheduled shift. (ECF No. 63 at 3).

        The controlling legal standard is that “disparate job duties are largely irrelevant at this

stage[] and will be considered at the second stage of the analysis instead.” Cowan v. Nationwide

Mut. Ins. Co., No. 2:19-CV-1225, 2019 WL 4667497, at *7 (S.D. Ohio Sept. 25, 2019) (citing

another source). Still, conditional certification is not a foregone conclusion, and a district court’s



                                                     8
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 9 of 12 PAGEID #: 964




review is not perfunctory. Sisson v. OhioHealth Corp., No. 2:13-CV-0517, 2013 WL 6049028, at

* 2 (S.D. Ohio Nov. 14, 2013) (“A ‘modest’ showing does not . . . mean one that the court will

rubber-stamp as a proposed class.”).

       The question is whether the common policy Plaintiffs allege as unlawful—i.e., Rogue

Fitness’ alleged clock-in and clock-out policy—overweighs the factual differences among the

three different workplace divisions, thus indicating that conditional certification is proper. In other

words, are the employees with different job duties similarly situated enough to the issues central

to the Plaintiffs’ claims? Before Plaintiffs edited the proposed class for certification, there were

three different divisions: Warehouse, Customer Service, and Manufacturing. Defendants argued

that conditional certification is improper because the employees in those divisions have vastly

different job duties that require different equipment and entail different pre- and post-shift tasks.

(ECF No. 65 at 16). The remaining legal analysis reviews only the amended class, i.e., Warehouse

and Manufacturing divisions.

        On the one hand, the claims asserted in this putative collective action involve different job

duties. And the putative class members’ day-to-day job duties differ. And a consideration of

divergent “principal activities” of the relevant position is appropriate. Duncan-Watts v. Nestle

USA, Inc., No. 1:19-CV-01437, 2020 WL 589041 (N.D. Ohio Feb. 5, 2020) (stating that an

employee’s theory of liability “hinges upon [their] job duties”); Goldstein v. Children’s Hosp. of

Philadelphia, No. 10-1190, 2013 WL 664174 (E.D. Pa. Feb, 25, 2013) (“We also appreciate that

the principal activities of the various jobs are so variable that even maintenance of identical

uniforms may not bear the same ‘indispensable’ relation to the job from one position to another.”).




                                                  9
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 10 of 12 PAGEID #: 965




       On the other hand, the Named Plaintiffs allege a widespread unlawful policy affecting the

putative class members, irrespective of these differences, i.e., a companywide policy to

compensate employees based solely on their scheduled times.

       Based on the evidence submitted to the Court thus far, Plaintiffs have met the fairly lenient

standard necessary to demonstrate that FLSA conditional collective action certification is

appropriate under either of the above standards. The claims by Plaintiff and the putative class

members are indeed “unified by common theories of defendants' statutory violations, even if the

proofs of these theories are inevitably individualized and distinct.” O’Brien, 575 F.3d at 585. And

beyond Plaintiff’s allegations, Plaintiffs have submitted some evidence identifying potential class

members, supported by affidavits, and demonstrating a “colorable basis” that illegal pay practices

and procedures are in place at the locations run by Defendants.

       Thus, this Court conditionally certifies the following class:

       All current or former non-exempt employees in Defendants’ warehouse and/or
       manufacturing divisions and employed during the past three years who were paid from the
       beginning of their shift until the end of their shift despite being clocked in more than seven
       (7) minutes prior to their shift and/or remaining clocked in more than seven (7) minutes
       after their scheduled shift end time.

(ECF No. 66 at 1).

                                              C. Notice

       Having conditionally certified the class, this Court also has the authority to supervise notice

to potential plaintiffs. Hoffmann-La Roche v. Sperling, 493 U.S. 165, 172 (1989). See also Lewis

v. Huntington Nat. Bank, 789 F. Supp. 2d 863, 870 (S.D. Ohio 2011). By “monitoring preparation

and distribution of the notice, a court can ensure that it is timely, accurate, and

informative.” Hoffmann-La Roche, 493 U.S. at 172. The Court may facilitate notice to the putative




                                                 10
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 11 of 12 PAGEID #: 966




class “so long as the court avoids communicating to absent class members any encouragement to

join the suit or any approval of the suit on its merits.” Swigart, 276 F.R.D. at 214.

         Plaintiffs request that Defendants identify all potential opt-in Plaintiffs within fourteen

days after entry of the order conditionally certifying the class and produce a list in electronic and

importable format of the names, addresses, e-mail addresses, and phone numbers of all Putative

Class Members. (ECF No. 63 at 17). They furthermore propose a Court-approved notice procedure

sent by regular mail and e-mail. Plaintiffs also ask this Court to order that the Notice and Consent

forms be posted in plain view at each of the Defendants’ departments and at each of its time clocks.

(ECF No. 63 at 19).

         Defendants, however, would request that this Court give the parties thirty days after entry

of this order to confer on the notice-and-notification process. (ECF No. 65 at 19). Defendants state

that there are many defects in Plaintiffs’ proposed notice, the correction of which should be

discussed between counsel and resolved prior to distribution of the notice.

         Courts traditionally “approve only a single method for notification unless there is a reason

to believe that method is ineffective.” Hamm v. S. Ohio Med. Ctr., 275 F. Supp. 3d 863, 879 (S.D.

Ohio 2017). The trend in the Southern District of Ohio, however, “is to allow notice by mail and

email to ensure that putative class members receive notice of the pending action.” Hall v. U.S.

Cargo & Courier Serv., LLC, 299 F. Supp. 3d 888, 899-900 (S.D. Ohio 2018). This Court has

followed this trend and will continue to allow both mail and email notice to the putative class

members. See, e.g., Nazih v. Café Istanbul of Columbus, LLC, 2018 WL 4334613 (S.D. Ohio

2018).

                                        V.       CONCLUSION
         For   the   reasons   states   above,    Plaintiff’s   Motion   is   GRANTED        WITH

MODIFICATIONS. (ECF No. 63). This order supersedes and VACATES all previous orders in

                                                 11
Case: 2:19-cv-05050-ALM-KAJ Doc #: 96 Filed: 07/21/21 Page: 12 of 12 PAGEID #: 967




this case to the extent inconsistent with this order. (ECF No. 70). The following class is hereby

conditionally certified:

       All current or former non-exempt employees in Defendants’ warehouse and/or
       manufacturing divisions and employed during the past three years who were paid from the
       beginning of their shift until the end of their shift despite being clocked in more than seven
       (7) minutes prior to their shift and/or remaining clocked in more than seven (7) minutes
       after their scheduled shift end time.

(ECF No. 66 at 1).

       The Court hereby ORDERS counsel to meet and confer, and to provide the Court with a

Proposed Plan for providing notice to the potential collective action members. This Court further

ORDERS the parties shall report back to the Court within thirty days after entry of this Order with

such Proposed Plan. If the parties are unable to agree on notice, separate proposed notices shall be

submitted for the Court’s approval by the same date. Plaintiffs’ Motion to Strike is DISMISSED

AS MOOT. (ECF No. 17).

       IT IS SO ORDERED.


                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 21, 2021




                                                12
